DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 20 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. 12893060 and US App. 16958744 has been reviewed and is accepted.  The terminal disclaimer has been recorded and double patenting rejections have been withdrawn.
Information Disclosure Statement
Applicant states in the remarks submitted 20 May 2021 that a legible copy of the KIPO Office Action was resubmitted but it is not located in the file.
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments and arguments, the previous 35 USC 112(b) rejections have been withdrawn.  In fact, “low-frequency” is considered to be 30-300 kHz.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2016-129672, hereinafter Tanaka‘672) as evidenced by Misono, T. (2019). Interfacial Tension Between Water and Oil. In: Abe, M. (eds) Measurement Techniques and Practices of Colloid and Interface Phenomena. Springer, Singapore. https://doi.org/10.1007/978-981-13-5931-6_6
Regarding claim 1, Tanaka’672 teaches an ingredient control method using an ingredient control
device including a pair of vibration generating portions capable of generating vibrations, the method
comprising generating vibrations between the pair of vibration generating portions to control an
ingredient in an object placed between the pair of vibration generating portions. (para. 0077-0079)  In regards to the instant claim limitation “to decrease an interfacial tension between a water phase and another phase,” Tanaka’672 states “even if granular water is present on the food surface immediately after feeding the food into hot edible oil, so-called oil splashing phenomenon does not occur because granular water is instantaneously granulated.” (para. 0079).  Tanaka’672’s “another phase” is the hot edible oil.  Tanaka’672’s lack of a “so-called splashing phenomenon” (which normal occurs) is considered to be a decrease in interfacial tension as a “so-called splashing phenomenon” is phase separation (water droplet or vapor leaving an immiscible phase of oil) as compared to where an emulsion is more easily formed (a lack of splashing).  Thus, a decrease in interfacial tension is necessarily present in Tanaka’672.  See Misono (chapter 6, abstract) as evidence that less separated/more emulsified mixtures of oil/water are a result of decreased interfacial tension.  Therefore, Tanaka’672 anticipates the method of claim 1.
Regarding claim 2, Tanaka’672 teaches the ingredient control method according to claim 1, wherein the vibration generating portions are electrodes/antennas capable of generating
electromagnetic waves and a water activity of the object is controlled by generating electromagnetic
waves between the electrodes. (para. 0047). Therefore, Tanaka’672 anticipates the method of claim 2.
Regarding claim 3, Tanaka’672 teaches that the particles of water become finer because the
hydrophilic group in contact with the granular water vibrates, and that the water is instantaneously
granulated (para. 0079, where the Examiner is reading this as “wherein the vibration generating
portions generate electromagnetic waves between the electrodes to increase interfacial polarization
between a water phase of the object and another phase and thus decrease an interfacial tension
between the water phase and the other phase and bind water in the object into a pearl-chain
structure.”) Therefore, Tanaka’672 anticipates the method of claim 3.
Regarding claim 6, Tanaka’672 teaches wherein the electromagnetic waves have a frequency of
10 kHz to 500 kHz. (para. 0007, 0018, 0021-0024, 0055-0059; e.g. 10 kHz
to 150 kHz, which falls within the claimed range of 10 kHz to 500 kHz). Prior art which teaches a ranges
overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range
with sufficient specificity. See MPEP 2131.03.II and Clear Value Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012). Therefore, Tanaka’672 anticipates the method of claim 6.
Regarding claim 7, Tanaka’672 teaches wherein the electromagnetic waves are low-frequency
waves. (para. 0007, 0018, 0021-0024, 0055-0059; e.g. 10 kHz to 150 kHz, which falls within the claimed
range of 10 kHz to 500 kHz). Prior art which teaches a ranges overlapping or touching the claimed range
anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP
2131.03.11 and Clear Value Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012). Therefore, Tanaka’672 anticipates the method of claim 7.
Regarding claim 8, Tanaka’672 teaches that the particles of water become finer because the
hydrophilic group in contact with the granular water vibrates, and that the water is instantaneously
granulated (para. 0079, where the Examiner is reading this as “wherein the water in the object is divided
into bonded water and free water and the free water in the object is bound in a pearl-chain structure.”) Therefore, Tanaka’672 anticipates the method of claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’672 as evidenced by Misono in view of Leitner et al (US 2019/0038998 A1)
Regarding claim 4, Tanaka’672 is applied as above.
Tanaka’672 does not explicitly teach wherein a DC electric field is applied as an offset electric
field to an AC electric field to increase the interfacial polarization between the water phase and the
other phase of the object to decrease the interfacial tension between the water phase and the other
phase and bind the water in the object into a pearl-chain structure [claim 4] or wherein the DC electric
field of approximately +100 V is applied as an offset electric field on the water phase side relative to the
other phase in the AC electric field to increase the interfacial polarization between the water phase of
the object and the other phase and thus decrease the interfacial tension between the water phase and
the other phase and bind the water in the object into a pearl-chain structure. [claim 5]
In the same field of endeavor (applying electrical fields to oil/water dispersions/emulsions) Leitner et al teaches that applying a timely varied electrical field to the emulsion or dispersion will lead to a weakening of the electrostatic stabilizing film surrounding the water droplet (para. 0065-0066) and that applying a DC field of one orientation (e.g. upstream) to an AC field of opposite orientation (e.g.
downstream) causes a string of pearls formation of the aqueous phase. (para. 0069-0071, where the
Examiner is reading this as “applying the DC electric field as an offset electric field to an AC electric field
to increase the interfacial polarization between the water phase and the other phase of the object to
decrease the interfacial tension between the water phase and the other phase and bind the water in the
object into a pearl-chain structure; e.g. wherein the DC electric field of approximately +100 V is applied
as an offset electric field on the water phase side relative to the other phase in the AC electric field to
increase the interfacial polarization between the water phase of the object and the other phase and
thus decrease the interfacial tension between the water phase and the other phase and bind the water
in the object into a pearl-chain structure.”) Leitner et al teaches that this breaks up the emulsion within
less than 5 minutes. (Abstract).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Tanaka’672 by applying a DC field of one orientation (e.g. upstream) to an AC field
of opposite orientation (e.g. downstream) causes a string of pearls formation of the aqueous phase as
taught by Leitner et al, as this breaks up the emulsion within less than 5 minutes. (Abstract).
Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive. Applicant alleges that Tanaka’672 does not teach the newly claimed feature of “to decrease an interfacial tension between a water phase and another phase”, however see the rejections grounds above for instant claim 1, including evidence Misono.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794